Citation Nr: 0027871	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-40 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
the initial grant of service connection.   

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for service-connected traumatic arthritis 
of the 5th and 6th dorsal vertebrae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision by the RO 
which denied an increase in the 10 percent evaluation then 
assigned for the veteran's service-connected thoracic spine 
disability.  A personal hearing at the RO was held in 
September 1996.  The Board remanded the appeal to the RO for 
additional development in May 1998.  

By rating action in January 1998, the RO granted service 
connection for PTSD and rated the disability as 10 percent 
disabling.  It also granted service connection for residuals 
of a fracture of the right patella which it rated 
noncompensably disabling.  The RO denied service connection 
for bilateral tinnitus and degenerative arthritis of the 
lumbar spine, denied an increased rating for defective 
hearing, and found that there was no clear and unmistakable 
error in the May 1958 rating decision which denied service 
connection for pes planus.  The veteran was notified of this 
decision and subsequently perfected an appeal only for the 
rating assigned for PTSD.  This issue was then merged with 
the claim for an increased rating for the thoracic spine 
disability.  By rating action in November 1999, the RO 
assigned a 50 percent rating for PTSD, effective from the 
date of receipt of the original claim of service connection.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The Board remanded the issue of an increased rating for the 
thoracic spine disability to the RO for additional 
development in May 1998.  Although the veteran was examined 
by VA in September 1998, the examiner did not provide 
sufficiently detailed information to assess the degree of 
functional impairment under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995) as relates to the dorsal spine.  

Specifically, the Board directed that an examination be 
conducted which met the requirements of DeLuca concerning the 
degree of functional impairment or industrial incapacity due 
to pain on use, weakness, excess fatigability, or 
incoordination.  The Board requested that the orthopedic 
examiner express the degree of functional impairment found in 
the thoracic spine in terms of the degree of additional 
range-of-motion loss or ankylosis due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca.  The examiner's comments concerning DeLuca 
considerations on the September 1998 VA examination report 
were not responsive to the questions posed.  Moreover, the 
examiner did not express the degree of any possible 
functional impairment in terms of additional range of motion 
loss.  

Furthermore, the examiner was asked to identify only those 
symptoms associated with the service-connected thoracic spine 
as opposed to any additional disability of the remaining 
segments of the veteran's spine.  Not only did the examiner 
not dissociate symptoms unrelated to the thoracic spine, it 
appears that the examiner considered symptoms of the 
veteran's lumbar spine as part and parcel of the service-
connected disability.  Specifically, the examiner stated that 
the veteran's back injury in service included a compression 
fracture at the level of L5.  He then went on to note the 
veteran's impairment of the lumbar spine and concluded that 
pain could significantly limit functional ability during 
flare-ups.  The examiner offered no specific findings 
regarding the thoracic spine.  Service connection for 
residuals of an injury to the lumbar spine, manifested by 
arthritis, was finally denied by the RO in January 1998 on 
the basis that there was no evidence of any injury involving 
the lumbar spine during service.  

"The Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law."  Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Board finds that the September 1998 VA 
examination was not responsive to the directions of the Board 
remand, and that another examination is necessary to 
determine the current status of the veteran's thoracic spine 
disability.  

Regarding the issue of an increased rating for PTSD, the 
Board notes that the veteran's appeal arises from an original 
claim filed in September 1996.  The regulations governing the 
rating of psychiatric disabilities were revised effective 
November 7, 1996.  However, the RO considered only the 
revised regulations.  The Court has indicated that when a law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  

Additionally, the most recent VA psychiatric examination of 
record is more than three years old, and was conducted prior 
to the change in regulations.  Therefore, the issue must be 
remanded to the RO for additional examination and for 
consideration of the regulatory changes dealing with the 
pertinent rating criteria as well as under the applicable 
regulations in effect when the veteran's claim was filed.  It 
should be noted that the revised criteria may not be applied 
earlier than the effective date of the revised regulations.    

For the benefit of the psychiatric examiner, the revised 
regulations are provided, in pertinent part, as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130 (Effective November 7, 1996).  

The old criteria provides, in pertinent part, that a 100 
percent rating will be assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 30 percent 
evaluation is warranted where there is definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (As in effect prior to November 7, 1996).  

Regarding the rating to be assigned PTSD, the RO's attention 
is directed to the recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  As noted above, the Court held that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), is 
not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Lastly, the Board notes that the veteran reported that he is 
receiving Social Security compensation.  However, he did not 
indicate whether it was disability or retirement 
compensation.  "Part of the Secretary's obligation is to 
review a complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  
Therefore, the RO should determine whether the veteran is 
receiving disability or retirement compensation from the 
Social Security Administration.  If the benefits are based on 
disability, the Social Security Decision awarding benefits 
and the medical records used in reaching that determination 
should be obtained and associated with the claim folder.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

Although further delay is regrettable, the veteran must be 
afforded VA examinations which fully comply with the Board's 
instructions below.  To ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to his 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his service-connected 
PTSD since September 1995, and for his 
thoracic spine disability since 1998.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  

2.  The RO should determine if the 
veteran is receiving disability benefits 
from the Social Security Administration.  
If so, the RO should obtain records 
pertinent to the award of disability 
benefits and the medical records relied 
upon concerning that award.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD under the criteria 
in DSM III and DSM IV.  The claims folder 
and a copy of this REMAND must be made 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  A GAF score and an analysis 
of its meaning should be provided for all 
time periods since September 1996, and a 
discussion should be included of how the 
service-connected PTSD impaired the 
veteran's social and industrial 
adaptability since September 1996.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria in both the old and new 
regulation must be addressed.  However, 
the examiner must not assign a rating to 
the veteran's disability.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his service-connected 
thoracic spine disability.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The clinical 
findings and reasons upon which the 
opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

The examiner should determine as follows:  

I.  The examiner should identify any 
neurological complaints or findings 
attributable to the thoracic spine, 
and note any limitation of motion in 
the thoracic spine.  The normal 
range of motion of the thoracic 
spine should be indicated.

II.  The examiner should note 
whether the veteran suffers from 
recurring attacks of intervertebral 
disc syndrome attributable to the 
service connected thoracic spine 
only, and if so, the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further state whether any 
intervertebral disc syndrome that 
may be present solely in the 
thoracic spine results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

III.  The examiner should note if 
there is evidence that the veteran 
has any neuropathy with 
characteristic pain attributable to 
the service connected thoracic 
spine.  If so, the examiner should 
indicate whether any such neuropathy 
results in demonstrable muscle spasm 
or any other neurological finding 
appropriate to the site of the 
diseased disc in the thoracic spine.  

IV.  The examiner should be asked to 
determine whether the thoracic spine 
(without regard to the lumbar spine) 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service 
connected thoracic disability.  If 
feasible, these determinations 
should be expressed in terms of 
whether the resulting functional 
impairment would be equivalent to 
favorable or unfavorable ankylosis 
of the thoracic spine.  If the 
examiner is unable to dissociate the 
findings from the thoracic spine 
from the findings of the lumbar 
spine in formulating an opinion, 
he/she should so indicate.

V.  The examiner should express an 
opinion on whether pain in the 
thoracic spine could significantly 
limit functional ability during 
flare-ups or when the thoracic spine 
is used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of whether the resulting 
functional impairment would be 
equivalent to favorable or 
unfavorable ankylosis of the 
thoracic spine due to pain on use or 
during flare-ups.  If the examiner 
is unable to dissociate the findings 
from the thoracic spine from the 
findings of the lumbar spine in 
formulating an opinion, he/she 
should so indicate.

VI.  The examiner should note 
whether it is at least as likely as 
not that the veteran has 
demonstrable deformity of a 
vertebral body of the thoracic spine 
attributable to the service 
connected thoracic spine disability.

Each question must be fully answered and 
explained.  The answers should be phrased 
using any standard of proof specified.  
If it is not feasible to answer any 
question posed, the reasons therefor 
should be indicated.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected PTSD and thoracic spine 
disability, and whether she/he has 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
psychiatric disabilities.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  In addition, in 
determining the rating to be assigned 
PTSD, consideration should be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  Finally, consideration 
should be given to whether the veteran 
warrants a separate rating for the 
presence of any demonstrable deformity of 
a vertebral body to the thoracic spine 
attributable to his service connected 
thoracic disability.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given the appropriate time to respond 
thereto.  If the veteran fails to appear 
for the orthopedic examination, the 
letter(s) notifying him of the date of 
the examination should be included in the 
claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if appropriate.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


